Title: To Benjamin Franklin from a Committee of the Library Company of Philadelphia, 28 December 1773
From: Library Company of Philadelphia
To: Franklin, Benjamin



Sir,
Philada. Decr. 28th 1773
In Behalf of the Directors of the Library Company of Philadelphia, we acknowledge the receipt of your sundry favours, particularly of the 22d August 1772 with the Books by Falconer; for observations upon which you will please to be referr’d to the last Page of the Inclosed. Mr. Bache has likewise delivered Hawkesworth’s Voyages, McPherson’s Iliad and Dalrymple’s Letters, for which additional instance of your attention to the Interest of the Company, we present our Thanks. The Directors agree with you in Sentiment concerning the Journals of the House of Commons as the opportunities of purchasing them at Auction are so frequent and the price so much lower. We should be glad to hear how soon the new Edition of the Encyclopaedia may be expected.
The Company being in want of the Books mentioned in the inclosed Catalogue, must beg your kind assistance in procuring them (with any others you may think proper for our Collection) to be sent by the first Opportunity. We should be glad with these Books to have a sketch of our Account upon receipt of which we shall be careful immediately to remit the Balance.
Since our last the Library has been removed to a new Building called The Carpenters Hall, in the Centre of the Square, in which Friends School stands; the Books (inclosed within Wire Lattices) are kept in one large Room and in another handsome Appartment the Apparatus is deposited and the Directors meet. With great Regard We are Sir Your obliged humble Servants
Robt. S Jones.Josiah Hewes.

PS. The Directors some time since sent a Catalogue of the Books in the Library, which we hope got to hand.



In Case of Doctr. Franklin’s Absence, the inclosed Catalogue of Books is recommended to Mr. Strachan, to be forwarded per first Opportunity for this place.
Samuel Rhoads
Sent per the Polly, Capt. Ayres
  Doctr. Benjamin Franklin


